Citation Nr: 1743003	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a neurological/physical disability manifested by mild narcolepsy, sleep apnea, and/or periodic limb movement disorder.   


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 





INTRODUCTION

The Veteran served on active duty in the US Army from February 1988 to February 1992, to include service in the Persian Gulf theatre of operations.  

This claim comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Providence, Rhode Island.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has come before the VA asking that service connection be granted for a neurological/physical condition that is manifested by narcolepsy and periodic limb movement disorder.  The Veteran contends that this condition is secondary to a service-connected disorder or the medications he takes for treatment for a service-connected disorder or is aggravated by a service-connected disability.  A review of the claims file reveals that he is service-connected for posttraumatic stress disorder (PTSD) with a depressive disorder, fibromyalgia, degenerative disc disease of the lumbar segment of the spine, and irritable bowel syndrome status post colon resection and colostomy placement.  He also is in receipt of service connection for other disorders and disabilities. 

In conjunction with his claim for benefits, the Veteran underwent a medical examination in March 2017.  The examination was accomplished by a nurse, not a neurologist or sleep disorder specialist.  After examining the Veteran and reviewing his records, the nurse concluded that the Veteran was experiencing sleep fragmentation with periodic limb movement.  The nurse suggested that the condition was possibly an idiopathic condition and may have been caused, in part, by anti-depressants.  The examiner did not provide any elaboration with respect to her comments.  She did not state whether the medications the Veteran was taking for treatment of his PTSD with depression had caused or aggravated the condition on appeal.  The nurse did not provide an explanation as to whether any of the other medications that the Veteran was taking for any of his service-connected disorders was causing or aggravating his claimed disorders.  The examiner also did not state whether the discontinued use of any medications used for the treatment of his service-connected disabilities would have caused a cessation of the sleep fragmentation with periodic limb movement.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has previously indicated that the Board cannot make a medical determination and if the medical evidence currently contained in the claims file does not have the requisite information documented in the medical records, the Board should remand the claim to the agency of original jurisdiction (AOJ) so that further medical information can be obtained and included in the file for review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the claim is remanded so that a medical review of the evidence may be obtained for further use by the Board.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the VA of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions: 

1.  The AMC should arrange for the Veteran's records to be reviewed by two medical doctors.  The review should be accomplished by a neurologist and a sleep disorder specialist.  The claims folder and a copy of this remand are to be made available to the reviewers to review prior to the review.  The reviewers should be requested to review the claims folder and state that this has been accomplished in the report.

The reviewers are asked to express an opinion concerning the type of symptoms and manifestations that the Veteran now suffers therefrom that have been classified as mild sleep apnea, narcolepsy, sleep fragmentation, and/or periodic limb movement.  The reviewers are further asked to provide an opinion concerning the etiology of any found disorders to include whether any of the purported conditions have been caused by or aggravated by any medications that the Veteran may take for any of his service-connected disorders or whether any of the purported conditions have been caused by or the resulted of or aggravated by a service-connected disorder.  The reviewers should specifically comment on whether they agree with the previous nurse's assessment that they purported conditions have been, in part, caused by the use of anti-depressant medications.  If they do not agree, discussion should also be provided.  The reviewers should further discuss whether the discontinuation of any medications used for the treatment of a service-connected disorder would eliminate any of the purported disorders.  The reviewers must provide a comprehensive report including rationales for all opinions and conclusions.

The reviewers should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion.  If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical reviewers must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  In the doctor's report, each reviewer must specifically discuss the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The result proffered by the reviewers should reference the claims folders and any inconsistent past diagnoses or conclusions given therein.  Additionally, if the reviewers rely on any medical treatises or other medical scholarship, it is requested that those reference materials be so noted in the response.  The results proffered by the reviewers must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctors' opinions.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2016) and Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


